Citation Nr: 1518305	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-07 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic ear infections.  

3.  Entitlement to an initial increased rating for migraine headaches, rated noncompensably disabling prior to October 27, 2014, and 30 percent disabling thereafter.  

4.  Entitlement to an initial increased rating for spondylolisthesis L5-S1, resolved surgically, with residual pain and limited motion, rated 10 percent disabling prior to October 27, 2014, and 20 percent disabling thereafter.

5.  Entitlement to an initial increased rating for radiculopathy, right lower extremity, currently rated 10 percent disabling.

6.  Entitlement to an initial increased rating for radiculopathy, left lower extremity, currently rated 10 percent disabling.  
7.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to December 2007.

These matters come to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to service connection for bilateral hearing loss and otitis media, and granted entitlement to service connection for spondylolisthesis L5-S1, resolved surgically, with residual pain and limited motion, assigning a 10 percent disability rating, and migraine headaches, assigning a noncompensable rating, both effective December 25, 2007.  A notice of disagreement was filed in September 2008, a statement of the case was issued in December 2009, and a substantive appeal was received in February 2010.

In a November 2014 rating decision, the RO assigned a 30 percent disability rating to migraine headaches and a 20 percent disability rating to spondylolisthesis L5-S1, both effective October 27, 2014.  The RO also assigned separate 10 percent disability ratings to radiculopathy, right and left lower extremities, effective October 27, 2014.  As such ratings are part and parcel of the spondylolisthesis L5-S1 rating, these issues are also in appellate status.  

In January 2015, the Veteran filed a claim for a TDIU.  See 01/23/2015 VBMS entry, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  A claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  Thus, the Board has jurisdiction of the TDIU claim.  

The issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) has been raised by the record in a November 2014 submission (see 11/22/2014 VBMS entry, VA 21-526b, Veteran Supplemental Claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Bilateral hearing loss

In February 2008, the Veteran underwent VA audiological testing which showed normal hearing in both ears.  38 C.F.R. § 3.385.  

In February 2009, the Veteran underwent an audiological evaluation in conjection with ear, nose, and throat (ENT) evaluation.  The examiner noted that audiometric results suggested normal hearing acuity bilaterally except for a mild loss of 8000 Hertz in the right ear.  The examiner referenced VISTA imaging for the audiogram.  The audiogram and findings, however, are not of record and must be associated with the claims folder.

Additionally, as the Veteran's most recent audiological testing was conducted over 6 years ago, the Veteran should be afforded another VA examination to assess any hearing loss.  

Chronic ear infections

A January 2006 treatment record from Fox Army Health Center (AHC) reflects an assessment of cerumen impaction.  A February 2006 treatment record reflects an assessment of otitis media, right ear.  An April 2006 treatment record reflects treatment for a right earache.  The diagnosis was otitis media, right ear.

A May 2006 private ENT evaluation reflects a history of unusual ear pain, vertigo, and intermittent tinnitus.

Treatment records dated in December 2006 and January 2007 from Fox AHC reflect an assessment of eustachian tube dysfunction.  A March 2007 treatment record reflects assessments of eustachian tube dysfunction and cerumen impaction.  

The February 2008 VA audiological examination report reflects the Veteran's report of having ear pain and infections since serving in Afghanistan.  She was given ear drops to use as needed to treat ear pain.  She said that it was an unresolved issue and the doctors did not know the cause of her ear pain, dizziness, and headaches.  The examiner did not specifically render a diagnosis with regard to these complaints.  

A November 2008 VA outpatient evaluation reflects that the Veteran has a history of bilateral otalgia with chronic q-tip use.  The assessment was chronic otitis externa likely secondary to q-tip use.  

A February 2009 VA outpatient otolaryngology evaluation reflects that the Veteran has a history of bilateral otalgia with chronic q-tip use.  The assessment was bilateral cerumen impaction.

A July 2009 VA outpatient evaluation reflects an assessment of right otalgia/right otitis.  

In light of the in-service diagnoses of eustachian tube dysfunction, cerumen impaction, and otitis media, and the post-service diagnoses of bilateral cerumen impaction and right otalgia/right otitis, the Veteran should be afforded a VA examination to assess the nature and etiology of her claimed condition.

Migraine headaches

In October 2014, the Veteran underwent a VA examination wherein the examiner checked the 'No' box for whether she has very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner checked the 'Yes' box for whether her headache condition impacts her ability to work, commenting that she has increased absenteeism.  

In January 2015, the Veteran filed a claim for a TDIU and on the VA Form 21-8940, Application for Increased Compensation Based on Unemployability, she asserted that she last worked full time on December 20, 2007, which corresponds to the period of her separation from active service, and that she is unable to follow a substantially gainful occupation due to migraine headaches, back condition, anxiety, and PTSD.

In light of the Veteran's assertions, she should be afforded another VA examination to assess whether she has migraine headaches that are completely prostrating with prolonged attacks that are productive of severe economic inadaptability and if so, date of such impairment should be estimated.

Lumbar spine

With respect to increased rating claims, the United States Court of Appeals for Veterans Claims (Court) has held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain a new medical examination which complies with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  DeLuca v. Brown, 8 Vet. app. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").

At the February 2008 VA examination, the Veteran reported flare-ups due to prolonged driving but the examiner did not comment on the effects of any flare-ups on functional ability.  

At the October 2014 VA examination, the Veteran reported flare-ups mostly with activity and she has increase in pain and has to stay in bed a couple of times a month.  The examiner could not provide an opinion regarding functional limitations during flare-ups finding that it was not feasible since it relied on subjective data.  The examiner stated that she would be resorting to mere speculation in rendering such an opinion.

An opinion must be sought based on the objective and subjective findings of record.  Thus, remand is necessary to obtain further opinion.

TDIU

While the Veteran has not reported any post-service employment, VBMS reflects that she is currently enrolled in college.  See 02/03/2015 VBMS entries, VA 21-674 Report of School Attendance.

During the pendency of the appeal, the Court held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

As discussed, the Veteran has claimed unemployability since separation from service and the Veteran is presumed to be seeking the highest rating possible, and there is evidence of medical disabilities.  Thus, given the evidence of medical disabilities, the claim for the highest ratings possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and the issue is properly before the Board as part of the appeal for an increased rating for migraine headaches and lumbar spine disability.

Moreover, the Veteran's disabilities do currently meet the percentage requirements for a TDIU pursuant to 38 C.F.R. § 4.16(a). 

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what affect her service-connected disabilities have on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Also, the record does not include an opinion as to the effect of her service-connected disabilities on employment.

On Remand, associate with the claims folder, VBMS, or Virtual VA updated treatment records from the Birmingham/Tuscaloosa VA Medical Centers (VAMC) for the period from April 21, 2015.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder, VBMS, or Virtual VA updated treatment records from the Birmingham/Tuscaloosa VAMCs for the period from April 21, 2015.

Associate with the claims folder, VBMS, or Virtual VA the February 2009 VA audiological evaluation to include a complete report of the puretone thresholds in numeric form.  

2.  AFTER all treatment records have been associated with the claims folder, schedule the Veteran for a VA audiometric examination to ascertain whether any current bilateral hearing loss is related to service.  

The claims file and Virtual folder, should be reviewed in conjunction with the examination.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.

All results of the audiological evaluation are to be reported in detail and associated with the claims file or the Virtual folder

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a) Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385)?

(b) If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it at least as likely as not that such had onset in service or is causally related to active service?

The examiner must provide reasons for all opinions offered. 

The examiner is advised that the Veteran is competent to report her symptoms and history; and that her reports must be considered in formulating the requested opinions.  

If the examiner rejects the reports of the Veteran, then he or she must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

3.  AFTER all treatment records have been associated with the claims folder, schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain whether the Veteran has a chronic disability affecting the ear as a result of chronic ear infections.  

The Veteran's claims file and Virtual folder, should be reviewed in conjunction with the examination.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a) Does the Veteran have a chronic ear disability, to include otitis media, bilateral cerumen impaction, otalgia, and eustachian tube dysfunction? 

Consideration should be given to the diagnoses contained in the service treatment and post-service treatment records.  

(b) Did a chronic ear disability at least as likely as not have an onset in service or is a chronic ear disability causally related to active service?

The examiner must provide reasons for all opinions offered. 

The examiner is advised that the Veteran is competent to report her symptoms and history; and that her reports must be considered in formulating the requested opinions.  

If the examiner rejects the reports of the Veteran, then he or she must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

4.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the severity of her migraine headaches.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, should be accomplished if medically feasible.  The examiner should indicate the frequency of any characteristic prostrating attacks, and whether she has prolonged attacks productive of severe economic inadaptability.  The examiner should attempt to identify the date of onset of any such manifestations.

The examiner should provide an opinion as to the impact the Veteran's migraine headaches have on her ability to work and whether her migraine headaches preclude gainful employment for which her education and occupational experience would otherwise qualify her.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to determine the severity of her lumbar spine disability.  The claims folder and Virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the lumbar spine should include range of motion studies.  

The examiner should report whether there is any functional loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  

Any such functional loss should be expressed in degrees of additional loss of motion.  The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment.  

The examiner should opine whether the Veteran's service connected lumbar spine disability and associated radiculopathy, bilateral lower extremities, precludes gainful employment for which her education and occupational experience would otherwise qualify her.

The examiner must provide reasons for the opinions.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  Schedule the Veteran for a VA neurological examination with a physician with appropriate expertise to assess the severity of her right and left lower extremity radiculopathy associated with her lumbar spine disability.  The claims folder and Virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify all neurological findings in the lower extremities related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.

The examiner should opine whether the Veteran's service connected lumbar spine disability and associated radiculopathy, bilateral lower extremities, precludes gainful employment for which her education and occupational experience would otherwise qualify her.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  An opinion(s) should be sought as to whether the Veteran's service connected disabilities (spondylolisthesis L5-S1; radiculopathy, bilateral lower extremities; obstructive sleep apnea; total vaginal hysterectomy; PTSD; migraine headaches; degenerative disc disease, cervical spine; tinnitus; chronic sinusitis) alone or in combination preclude gainful employment for which her education and occupational experience would otherwise qualify her.

Appropriate examinations should be sought if deemed necessary.

8.  Thereafter, readjudicate the service connection and increased rating claims, and adjudicate entitlement to a TDIU.  If any of the benefits sought are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and her representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






